— Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered May 1, 1989, convicting him of rape in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to sustain a verdict of guilt in that the People failed to prove every element of the crimes charged beyond a reasonable doubt. However, as the defendant did not *888state his objection with specificity in his application for a trial order of dismissal, the issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620) we find that it was legally sufficient to support the conviction.
The complainant’s testimony that the defendant climbed into bed with her, held a knife at her throat, forcibly removed her clothing and forcibly engaged in sexual intercourse with her established that the defendant forcibly raped her. This evidence similarly established the defendant’s guilt of criminal possession of a weapon in the fourth degree. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Eiber, J. P., Rosenblatt, Miller and Ritter, JJ., concur.